Supplement Dated May 25, 2012 ING GoldenSelect Opportunities ING GoldenSelect Legends ING GoldenSelect Generations ING GoldenSelect DVA ING GoldenSelect Access One Wells Fargo ING Landmark Wells Fargo ING Opportunities Issued by ING USA Annuity and Life Insurance Company Through Its Separate Account B ING GoldenSelect DVA Plus New York Issued by ReliaStar Life Insurance Company of New York Through Its Separate Account NY-B This supplement updates the prospectus for your variable annuity contract. Please read it carefully and keep it with your copy of the prospectus for future reference. If you have any questions, please call our Customer Service Center at 1‑800‑366‑0066. The following information only affects you if you currently invest in or plan to invest in the subaccount that corresponds to the Fidelity® VIP Contrafund® Portfolio. 1.
